           Case 1:16-cv-01212-DAD-GSA Document 77 Filed 04/09/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY JONES,                               1:16-cv-01212-DAD-GSA-PC
12                 Plaintiff,                    ORDER GRANTING DEFENDANTS ARNETT,
                                                 FLORES, GONZALES, AND KEENER’S
13         vs.                                   MOTION TO MODIFY SCHEDULING
                                                 ORDER
14   ARNETTE, et al.,                            (ECF No. 74.)
15               Defendants.                     ORDER EXTENDING DISCOVERY
                                                 DEADLINE AND DEADLINE TO FILE
16                                               DISPOSITIVE MOTIONS FOR ALL PARTIES
17                                               New Discovery Deadline:            June 5, 2021
18                                               New Dispositive Motions Deadline: August 5, 2021
19

20

21

22   I.     BACKGROUND
23          Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
24   with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
25   (ADA), 42 U.S.C. § 12132. This case now proceeds with Plaintiff’s Second Amended Complaint
26   filed on September 10, 2018, on (1) Plaintiff’s ADA claims against defendants Vasquez, Keener,
27   Gonzales, Flores, Arnett, Zamora, and Lopez, in their official capacities; (2) Plaintiff’s Eighth
28   Amendment conditions of confinement claims against defendants Vasquez, Keener, and

                                                     1
           Case 1:16-cv-01212-DAD-GSA Document 77 Filed 04/09/21 Page 2 of 3



 1   Gonzales; and (3) Plaintiff’s due process claims against defendants Vasquez, Keener, and
 2   Gonzales. (ECF No. 33.)
 3          On November 6, 2020, the court issued a Discovery and Scheduling Order establishing
 4   pretrial deadlines for the parties, including a discovery deadline of April 6, 2021, and a
 5   dispositive motions deadline of June 6, 2021. (ECF No. 59.) On April 1, 2021, defendants
 6   Arnett, Flores, Gonzales, and Keener (“Defendants”) filed a motion to modify the Scheduling
 7   Order. (ECF No. 74.)
 8   II.    MOTION TO MODIFY SCHEDULING ORDER
 9          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
10   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
11   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
12   modification of a scheduling order must generally show that even with the exercise of due
13   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
14   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
15   order fails to show due diligence the inquiry should end and the court should not grant the motion
16   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
17          Defendants request a sixty-day extension of the discovery and dispositive motions
18   deadlines in the court’s Discovery and Scheduling Order due to the fact that Plaintiff’s Second
19   Amended Complaint names seven defendants but only four of them have been served and
20   answered the complaint. Defendants seek an extension of time to decide whether the Attorney
21   General’s Office will represent defendants who were recently served or still to be served.
22   Defendants also request additional time to take Plaintiff’s deposition, which has been noticed but
23   not yet taken.
24          The court finds good cause to extend the discovery and dispositive motions deadlines in
25   the court’s Discovery and Scheduling Order. Defendants have shown that even with the exercise
26   of due diligence they cannot meet the requirements of the order. Therefore, the motion to modify
27   the Discovery and Scheduling Order filed by defendants Arnett, Flores, Gonzales, and Keener
28   shall be granted.

                                                     2
              Case 1:16-cv-01212-DAD-GSA Document 77 Filed 04/09/21 Page 3 of 3



 1   III.      CONCLUSION
 2             Based on the foregoing, IT IS HEREBY ORDERED that:
 3             1.    Defendants Arnett, Flores, Gonzales, and Keener’s motion to modify the court’s
 4                   Discovery and Scheduling Order, filed on April 1, 2021, is GRANTED;
 5             2.    The deadline for the completion of discovery is extended from April 6, 2021 to
 6                   June 5, 2021 for all parties to this action;
 7             3.    The deadline for filing and serving pretrial dispositive motions is extended from
 8                   June 6, 2021 to August 5, 2021 for all parties to this action; and
 9             4.    All other provisions of the court’s November 6, 2020 Discovery and Scheduling
10                   Order remain the same.
11
     IT IS SO ORDERED.
12

13          Dated:   April 8, 2021                           /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
